Case 4:18-cv-04412 Document 132 Filed on 10/10/19 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 October 10, 2019
                                                                David J. Bradley, Clerk
Case 4:18-cv-04412 Document 132 Filed on 10/10/19 in TXSD Page 2 of 2
